EXHIBIT 10.22

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of January 1, 2009, by and
between VONAGE HOLDINGS CORP., a Delaware corporation (the “Company”), and John
S. Rego (the “Executive”).

WHEREAS, the Executive and the Company are parties to an Employment Agreement
dated as of August 1, 2005 (“Existing Agreement”); and

WHEREAS, the Executive and the Company now desire to amend the Existing
Agreement to comply with Section 409A of the Code (as defined below) and to make
other appropriate changes to comply with applicable law.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. Employment and Duties. (a) General. The Executive shall serve as Chief
Financial Officer of the Company, reporting to the Chief Executive Officer. The
Executive shall have such duties and responsibilities, commensurate with the
Executive’s position, as may be assigned to the Executive from time to time by
the Chief Executive Officer of the Company. The Executive’s principal place of
employment shall be the principal offices of the Company, currently located in
the Holmdel, New Jersey area; provided, however, that the Executive understands
and agrees that he shall be required to travel from time to time for business
reasons.

(b) Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full-time working time to his duties hereunder,
shall faithfully serve the Company, shall in all respects conform to and comply
with the lawful and good faith directions and instructions given to him by the
Chief Executive Officer and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render services to any other person or organization without the
consent of the Company or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may serve on (i) corporate boards,
with the prior consent of the Board of Directors (the “Board”) or (ii) civic or
charitable boards or engage in charitable activities without remuneration
therefor, provided that such activities do not contravene the first sentence of
this Section 1(b).

2. Term of Employment. The Executive’s employment under this Agreement commenced
as of August 1, 2005 (the “Effective Date”) and shall terminate on the earlier
of (i) August 1, 2009 or (ii) the termination of the Executive’s employment
under this Agreement; provided, however, that the Term (as defined below) of the
Executive’s employment shall be automatically extended without further action of
either party for additional one-year periods, unless written notice of either
party’s intention not to extend has been given to the other party at least 90
days prior to the expiration of the then effective Term.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, in the event of a “Change in
Control” of the Company (as defined below), the Term under this Agreement shall
be automatically extended without further action of either party for an
additional one-year period from the date of such Change in Control, subject to
further automatic renewals as provided above. The period from the Effective Date
until the termination of the Executive’s employment under this Agreement is
referred to as the “Term”. The term “Change of Control for purposes of this
Agreement shall mean a Change of Control as such term is defined in the
Company’s 2006 Incentive Plan, as amended from time to time, (the “Stock
Incentive Plan”); provided, however, that subpart (i) of such definition shall
not apply to the acquisition of Beneficial Ownership (as defined in the Stock
Incentive Plan), directly or indirectly, of securities of the Company by Silver
Point Finance, LLC to the extent Silver Point Finance, LLC has Beneficial
Ownership of less than 35% of the combined voting power of the Company’s then
outstanding securities).

3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:

(a) Base Salary. The Company shall pay to the Executive an annual base salary
(the “Base Salary”) at the rate of $300,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time. The Base
Salary shall be reviewed by the Compensation Committee of the Board and the
Chief Executive Officer in good faith, based upon the Executive’s performance,
not less often than annually.

(b) Annual Cash Bonus. For each fiscal year during the Term, the Executive shall
be eligible to receive an annual discretionary performance-based bonus in
accordance with the Company’s annual bonus program, as applicable to senior
executives as in effect from time to time. The amount, if any, of the
Executive’s annual bonus shall be determined by the Compensation Committee of
the Board upon the recommendation of the Chief Executive Officer. The bonus
shall be prorated for any year in which the Executive’s employment is terminated
due to (i) the Executive’s resignation for Good Reason (as defined in
Section 4(a)(iii) below); (ii) the Company’s termination of the Executive’s
employment without Cause (as defined in Section 4(a)(ii) below); (iii) the
Executive’s death or disability (as defined in Section 4(c) below). If the
Executive’s employment is terminated due to (i), (ii), or (iii) above, the
prorated bonus, if any, shall be paid to the Executive as set forth in Section 4
below. If the Executive’s employment with the Company is terminated by the
Company for Cause or the Executive resigns from his employment other than for
Good Reason prior to the scheduled payout of the bonus due for a fiscal year,
the Executive shall not receive any portion of such bonus. The Executive’s
annual bonus shall be paid at the same time as the Company pays bonuses to its
other executives, but in no event later than March 15 following the close of the
calendar year for which such bonus was earned, in accordance with the
“short-term deferral” exception under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).

(c) Equity Incentive Compensation. During the Term, the Executive shall be
eligible to participate in the Company’s equity compensation plans and programs
generally applicable to senior executives of the Company as in effect from time
to time, including



--------------------------------------------------------------------------------

without limitation, the Stock Incentive Plan. Notwithstanding anything to the
contrary in the Stock Option Plan or any stock option agreement, upon the
(i) Company’s termination of the Executive’s employment without Cause or
(ii) Executive’s resignation from employment for Good Reason, in either case on
or following a Change in Control of the Company, all outstanding Options granted
by the Company to the Executive shall become fully vested and immediately
exercisable on the date of such termination or resignation, as the case may be.

(d) Employee Benefit Plans. The Executive shall be entitled to participate in
all employee welfare, pension and fringe benefit plans, programs and
arrangements of the Company, in accordance with their respective terms, as may
be amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company.

(e) Expenses. The Company shall reimburse the Executive for reasonable travel
and other business-related expenses incurred by the Executive in the fulfillment
of his duties hereunder upon presentation of written documentation thereof, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time. All reimbursements shall be made
subject to Section 22 below.

(f) Vacation. The Executive shall be entitled to 15 vacation days for each
fiscal year during the Term.

(g) Other Benefits and Perquisites. The Executive shall be entitled to such
other benefits and perquisites as may be available generally to other senior
executives of the Company.

4. Termination of Employment. (a) Termination for Cause, Resignation Without
Good Reason. (i) If, prior to the expiration of the Term, the Company terminates
the Executive’s employment for Cause or if the Executive resigns from his
employment hereunder other than for Good Reason, the Executive shall only be
entitled to payment of any unpaid Base Salary through and including the date of
termination or resignation and any other amounts or benefits required to be paid
or provided by law or under any plan, program, policy or practice of the Company
(the “Other Accrued Compensation and Benefits”). The Executive shall have no
further right to receive any other compensation or benefits after such
termination or resignation of employment.

(ii) For purposes of this Agreement, “Cause” shall mean termination of the
Executive’s employment due to: (A) any act or omission that constitutes a breach
by the Executive of any of his obligations under this Agreement; (B) the willful
and continued failure or refusal of the Executive (not as a consequence of
illness, accident or other disability) to satisfactorily perform the duties
reasonably required of him as an employee of the Company; (C) the Executive’s
conviction of, or plea of nolo contendere to, (x) any felony or (y) another
crime involving dishonesty or moral turpitude or which could reflect negatively
upon the Company or otherwise impair or impede its operations; (D) the
Executive’s engaging in any misconduct, negligence, act of dishonesty, violence
or threat of violence (including any violation of federal securities laws) that
is injurious to the Company or any of its subsidiaries or



--------------------------------------------------------------------------------

affiliates (collectively, the “Company Group”); (E) the Executive’s material
breach of a written policy of the Company or the rules of any governmental or
regulatory body applicable to the Company; (F) the diverting or usurping of a
corporate opportunity of the Company Group by the Executive; (G) the Executive’s
refusal to follow the lawful directions of the Company; or (H) the Executive’s
willful failure to comply with any of the material terms of this Agreement or
any other willful misconduct by the Executive which is materially injurious to
the financial condition or business reputation of the Company Group); provided,
however, that no event or condition described in clauses (A), (B) or (H) shall
constitute Cause unless (i) the Company first gives the Executive written notice
of its intention to terminate his employment for Cause and the grounds for such
termination and (ii) such grounds for termination (if susceptible to correction)
are not corrected by the Executive within 15 days of his receipt of such notice
(or, in the event that such grounds cannot be corrected within such 15-day
period, the Executive has not taken all reasonable steps within such 15-day
period to correct such grounds as promptly as practicable thereafter).

(iii) For purposes of this Agreement, “Good Reason” shall mean termination of
employment with the Company by the Executive because of the occurrence of any of
the following events without the Executive’s prior written consent: (A) a
material decrease in the Executive’s Base Salary; (B) a material diminution of
the authorities, duties or responsibilities of the Executive from those set
forth in this Agreement including without limitation, ceasing to be the most
senior financial officer of a company (whether the Company or its ultimate
parent) following a Change in Control; (C) the Company requiring the Executive
to be based at any office or location more than 50 miles from the Holmdel, New
Jersey area; (D), a material breach by the Company of any term or provision of
this Agreement, including a failure of the Company to pay material compensation
due and payable to the Executive in connection with his employment under this
Agreement, or (E) the Company’s delivery of a notice of non-renewal of the Term
of the Agreement following a Change in Control, provided the Executive is
willing and able to execute a new Agreement providing terms and conditions
substantially similar to those in this Agreement and to continue providing such
services to the Company; provided, however, that no event or condition described
in clauses (A) through (E) shall constitute Good Reason unless (x) the Executive
gives the Company written notice, in a form that meets the requirements of
Section 22 hereof, of his intention to terminate his employment for Good Reason
and the grounds for such termination, within 60 days after the occurrence of the
event giving rise to the “Good Reason” termination, and (y) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within 30 days of its receipt of such notice (or, in the event that such grounds
cannot be corrected within such 30-day period, the Company has not taken all
reasonable steps within such 30-day period to correct such grounds as promptly
as practicable thereafter). If the Company does not correct the grounds for
termination during such cure period, the Executive’s termination of employment
for “Good Reason” must become effective within 30 days after the end of the cure
period.

(b) Termination without Cause; Resignation for Good Reason. (i) If, prior to the
expiration of the Term, the Executive’s employment is terminated by the Company
without Cause, or if the Executive resigns from his employment hereunder for
Good Reason, the Company shall pay the Executive (A) a lump sum cash payment
equal to a pro-rata portion of his bonus for the year in which the termination
of employment occurs, which shall be paid



--------------------------------------------------------------------------------

on the date such bonus would have been payable to the Executive had he remained
employed by the Company; (B) an amount equal to the greater of the Executive’s
Base Salary (at the rate in effect on the date the Executive’s employment is
terminated) for (x) the remainder of the term or (y) a one-year period following
the Executive’s termination of employment as described in this Section 4(b),
which shall be paid over the period described below; and (C) the Other Accrued
Compensation and Benefits. The severance pay described in subsection (B) shall
be paid in substantially equal installments (based on the Company’s normal
payroll practices) over the six-month period following termination of
employment, commencing within 30 days after the termination date; provided,
however, that to the extent that any portion of the severance pay exceeds the
Section 409A “separation pay exception” amount described in Section 22 below and
would otherwise be payable after March 15 following the calendar year in which
the termination of employment occurs, such portion shall instead be paid in a
lump sum payment between March 1 and March 15 following the calendar year in
which the termination of employment occurs. The Executive shall have no further
rights under this Agreement or otherwise to receive any other compensation or
benefits after such termination or resignation of employment.

(ii) The Company shall not be required to make the payments and provide the
benefits provided for under Section 4(b)(i) (including the Other Accrued
Compensation and Benefits), unless the Executive executes and delivers to the
Company, a release substantially in the form used by the Company at the time of
the Executive’s termination of employment and the release has become effective
and irrevocable in its entirety.

(iii) If, following a termination of employment without Cause or a resignation
for Good Reason, the Executive breaches the provisions of Section 5 or 7 hereof,
the Executive shall not be eligible, as of the date of such breach, for the
payments and benefits described in Section 4(b)(i), and any and all obligations
and agreements of the Company with respect to such payments shall thereupon
cease.

(c) Termination Due to Death or Disability. The Executive’s employment with the
Company shall terminate automatically on the Executive’s death. In the event of
the Executive’s disability the Company shall be entitled to terminate his
employment. In the event of termination of the Executive’s employment by reason
of Executive’s death or disability, the Company shall pay to the Executive (or
his estate, as applicable), (i) a lump sum cash payment equal to a pro-rata
portion of the Executive’s bonus for the year in which the termination of
employment occurs on the date such bonus would have been payable to the
Executive had he remained employed by the Company; (ii) a lump sum cash payment
equal to the Executive’s earned but unpaid Base Salary through and including the
date of termination which shall be paid within 15 days of the Executive’s
termination of employment on account of disability or death; (iii) a lump sum
cash payment equal to 12 months of the Executive’s Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) which shall be paid
within 15 days of the Executive’s termination of employment on account of
disability or death; provided, however, that if the Executive is receiving
short-term or long-term disability benefits pursuant to a Company policy, such
payment shall be reduced (but in no event to an amount below zero) by the
present value of the tax-adjusted disability payments, excluding any
supplemental disability benefits funded through employee contributions, to be
received by the



--------------------------------------------------------------------------------

Executive during the 12 month period following the Executive’s termination of
employment on account of disability; and (iv) the Other Accrued Compensation and
Benefits. For purposes of this Agreement, “disability,” means that the Executive
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefit for a period of not less than three months under an accident
and health plan covering employees of the participant’s employer.

(d) Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with this Section 4(d) of this Agreement.
In the event of a termination by the Company for Cause, or resignation by the
Executive for Good Reason, the Notice of Termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) specify the date of termination, which date shall not be more than 30 days
after the giving of such notice. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(e) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company Group and (ii) all fiduciary positions (including as a
trustee) the Executive holds with respect to any employee benefit plans or
trusts established by the Company. The Executive agrees that this Agreement
shall serve as written notice of resignation in this circumstance.

(f) Reduction of Payments if Reduction Would Result in Greater After-Tax Amount.
Notwithstanding anything herein to the contrary, in the event that the Executive
receives any payments or distributions, whether payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise; that
constitute “parachute payments” within the meaning of Section 280G of the Code,
and the net after-tax amount of the parachute payment is less than the net
after-tax amount if the aggregate payment to be made to the Executive were three
times the Executive’s “base amount” (as defined in Section 280G(b)(3) off the
Code) less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that shall equal three times the
Executive’s base amount, less $1.00. The determinations to be made with respect
to this Section 4(f) shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Executive. In
applying the reduction principle set forth in this Section 4(f), the reduction
shall be made in a manner consistent with the requirements of Section 409A of
the Code.



--------------------------------------------------------------------------------

5. Confidentiality. (a) Confidential Information. The Executive agrees to enter
into and be subject to the Company’s Employee Confidentiality and Innovations
Agreement substantially in the form attached hereto as Exhibit A.

(b) Exclusive Property. The Executive confirms that all Confidential Information
(as defined in the Employee Confidentiality and Innovations Agreement) is and
shall remain the exclusive property of the Company Group. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company Group shall be and remain the property of the Company Group. Upon
the request and at the expense of the Company Group, the Executive shall
promptly make all disclosures, execute all instruments and papers and perform
all acts reasonably necessary to vest and confirm in the Company Group, fully
and completely, all rights created or contemplated by this Section 5(b).

6. Noncompetition. The Executive agrees to enter into and be subject to the
Company’s Noncompete Agreement substantially in the form attached as Exhibit B.

7. Non-Solicitation. The Executive agrees that for a period commencing on the
Effective Date and ending 12 months following the Executive’s termination of
employment with the Company (the “Restricted Period”), the Executive shall not,
directly or indirectly, (a) interfere with or attempt to interfere with the
relationship between any person who is, or was during the then most recent
12-month period, an employee, officer, representative or agent of the Company
Group, or solicit, induce or attempt to solicit or induce any of them to leave
the employ of any member of the Company Group or violate the terms of their
respective contracts, or any employment arrangements, with such entities; or
(b) induce or attempt to induce any customer, client, supplier, licensee or
other business relation of any member of the Company Group to cease doing
business with any member of the Company Group, or in any way interfere with the
relationship between any member of the Company Group and any customer, client,
supplier, licensee or other business relation of any member of the Company
Group. As used herein, the term “indirectly” shall include, without limitation,
the Executive’s permitting the use of the Executive’s name by any competitor of
any member of the Company Group to induce or interfere with any employee or
business relationship of any member of the Company Group.

8. Certain Remedies. (a) Injunctive Relief. Without intending to limit the
remedies available to the Company Group, including, but not limited to, those
set forth in Section 12 hereof, the Executive agrees that a breach of any of the
covenants contained in Sections 5 through 7 of this Agreement may result in
material and irreparable injury to the Company Group for which there is no
adequate remedy at law, that it shall not be possible to measure damages for
such injuries precisely and that, in the event of such a breach or threat
thereof, any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 5 through 7 of this Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement. Such injunctive relief in any court shall
be available to the Company Group in lieu of or prior to or pending
determination in, any arbitration proceeding.



--------------------------------------------------------------------------------

(b) Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 12, the Restricted Period shall be extended
by any and all periods during which the Executive shall be found by a court
possessing personal jurisdiction over him to have been in violation of the
covenants contained in Sections 5 through 7 of this Agreement.

9. Defense of Claims. The Executive agrees that, during the Term, and for a
period of six months after termination of the Executive’s employment, upon
request from the Company, the Executive shall cooperate with the Company in
connection with any matters the Executive worked on during his employment with
the Company and any related transitional matters. In addition, the Executive
agrees to cooperate with the Company in the defense of any claims or actions
that may be made by or against the Company Group that affect the Executives
prior areas of responsibility, except if the Executive’s reasonable interests
are, adverse to the Company Group in such claim or action. The Company agrees to
promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
the Executive’s obligations under this Section 9.

10. Nondisparagement. The Executive agrees to refrain from (i) making, directly
or indirectly, any derogatory comments concerning the Company Group or any
current or former officers, directors, employees or shareholders thereof or
(ii) taking any other action with respect to the Company Group which is
reasonably expected to result, or does result in, damage to the business or
reputation of the Company Group or any of its current or former officers,
directors, employees or shareholders.

11. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in New Jersey in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by the Executive, or if such two
individuals cannot promptly agree on the selection of the arbitrator, who shall
be selected by the American Arbitration Association.

13. Nonassignability; Binding Agreement. (a) By the Executive. This Agreement
and any and all rights, duties, obligations or interests hereunder shall not be
assignable or delegable by the Executive.



--------------------------------------------------------------------------------

(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.

(c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.

14. Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.

15. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

16. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New Jersey applicable to contracts executed in
and to be performed in that State.

17. Survival of Certain Provisions. The rights and obligations set forth in
Sections 5 through 12 hereof shall survive any termination or expiration of this
Agreement.

18. Entire Agreement; Supersedes Previous Agreements. This Agreement, together
with the (i) Employee Confidentiality and Innovations Agreement and
(ii) Noncompete Agreement, contains the entire agreement and understanding of
the parties hereto with respect to the matters covered herein and supersedes all
prior or contemporaneous negotiations, commitments, agreements and writings with
respect to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.

19. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

20. Headings. The headings of Sections herein ore included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

21. Severability. In the event that any court having jurisdiction shall
determine that any restrictive covenant or other provision contained in this
Agreement shall be unreasonable or unenforceable in any respect, then such
covenant or other provision shall be



--------------------------------------------------------------------------------

deemed limited to the extent that such other court deems it reasonable or
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any such covenant or other provision wholly
unenforceable, the remaining covenants and other provisions of this Agreement
shall nevertheless remain in full force and effect.

22. Section 409A.

(a) Section 409A Compliance. The Agreement is intended to comply with the
requirements of section 409A of the Code or an exception and shall in all
respects be administered in accordance with section 409A. To the maximum extent,
severance pay under Section 4(b)(i)(B) shall be paid under the section 409A
“separation pay exception,” under which payments that do not exceed two times
the lesser of (i) the Executive’s annual compensation (as determined under
section 409A) or (ii) the compensation limit of section 401(a)(17) of the Code,
and meet other requirements of the section 409A regulations, are exempt from
section 409A. Notwithstanding anything in the Agreement to the contrary,
distributions upon termination of employment may only be made upon a “separation
from service” as determined under section 409A. Each payment under this
Agreement shall be treated as a separate payment for purposes of section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. The Executive shall be solely responsible for any tax imposed under
section 409A of the Code and in no event shall the Company have any liability
with respect to any tax, interest or other penalty imposed under section 409A of
the Code.

(b) Payment Delay. Notwithstanding anything in the Agreement to the contrary, if
required by section 409A of the Code and if the Executive is a “specified
employee” of a publicly traded corporation as determined under section 409A, any
payments under the Agreement that are required to be postponed pursuant to
section 409A shall be postponed for a period of six months after termination of
employment, as required by section 409A. The accumulated postponed amount, with
interest as described below, shall be paid in a lump sum payment within ten days
after the end of the six-month period. If the Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A, with interest, shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of his death. If amounts are postponed on account of section 409A, the postponed
amounts will be credited with interest for the postponement period at the prime
rate published in the Wall Street Journal on the Executive’s termination date.



--------------------------------------------------------------------------------

23. Notice. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

23 Main Street

Holmdel, New Jersey 07733

Attention: Chief Executive Officer

(or the last address on record for the Company)

To the Executive:

7 Lost Trail

Lawrenceville, New Jersey 08648

(or the Executive’s last address on record with the Company)

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

VONAGE HOLDINGS CORP. By  

/s/    Marc P. Lefar

Name:   Marc P. Lefar, Chief Executive Officer Dated:  

12/18/08

 

ACCEPTED AND AGREED:

/s/    John S. Rego

John S. Rego Dated:  

12/14/08



--------------------------------------------------------------------------------

Exhibit A

Form of Employee Confidentiality and Innovations Agreement



--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

I am considering employment (the “Transaction”) with Vonage Holdings Corp.
(“Vonage”). In this connection, I wish to have access to certain information
about Vonage’s business, through the delivery of documents and permitted visits
to Vonage’s premises. As a condition to being supplied with such information, I
agree, as set forth below, to treat such information confidentially.

Terms of Agreement

1. As used in this Agreement, “Confidential Information” means all information,
whether written or oral, tangible or intangible, and including trade secrets and
data of whatever nature, disclosed by Vonage or any of its representatives or
agents, whether before or after the date of this Agreement, or which may
otherwise be made available or become known to me, which is either expressly
designated by Vonage as being confidential or is disclosed under circumstances
that should reasonably indicate to me that the disclosed information ought to be
treated as confidential.

2. I agree that Confidential Information will be used only for evaluating the
merits of the Transaction. Without prior written consent of Vonage, I shall not
disclose in any manner whatsoever, in whole or in part, any Confidential
Information

3. If I am requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or similar
process) to disclose Confidential Information supplied to it, I shall promptly
notify Vonage of such request(s) so that Vonage shall have full opportunity to
seek an appropriate protective order and take other action as it deems
appropriate for the protection of its Confidential Information. If, in the
absence of a protective order or the receipt of a waiver hereunder I am
nonetheless, in the opinion of my counsel, compelled to disclose Confidential
Information or information of the Transaction to any tribunal or else stand
liable for contempt or suffer other censure or penalty, I may disclose such
information to such tribunal without liability hereunder, provided I shall make
all reasonable efforts to have its disclosure limited to the narrowest scope
practicable under the circumstances, including cooperation in any request for a
protective order and seeking to have any proceedings held, in camera, with a
sealed record.

4. If the Transaction is not effected, I shall, upon request, promptly deliver
to Vonage all copies of any Confidential Information in my possession or control
and shall destroy all copies of any analyses, compilations, studies or other
documents prepared by or for my use which reflect all or any portion of the
Confidential Information.

5. The term “Confidential Information” shall not include information which
(i) becomes or has been generally available to the public other than as a result
of disclosure by Vonage or its officers, advisors or employees, (ii) was in my
possession from a third-party source prior to its disclosure by Vonage or its
representatives, (ii) becomes available to myself from a third-party source
other than Vonage or its representatives, provided, however, that in (ii) and
(iii) above the third-party source obtained the information without violation of
the rights of Vonage and all restrictions on use or disclosure of such
information from the third-party source are observed by myself, or (iv) is
independently developed by myself without use of any of the Confidential
Information. The burden of establishing the availability of the foregoing
exceptions shall be on myself.

6. Except as the context otherwise requires, “Vonage” also includes all
Affiliates of Vonage. An “Affiliate” of a party means any person that directly
or indirectly, controls, is controlled by, or is under common control with that
party.

7. This Agreement shall be construed under and governed by the laws of the State
of New Jersey applicable to contracts executed and wholly performed in that
state. This Agreement constitutes the entire agreement of the parties with
respect to its subject matter and may not be amended or modified except by a
written instrument executed by each of the parties. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

8. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which shall constitute one and the same
instrument. This Agreement shall become effective when signed by each of the
parties on any counterpart, whether or not all of the parties have signed any
one counterpart.



--------------------------------------------------------------------------------

Execution

Intending to be bound, each of the parties has caused this Agreement to be
executed as of the date first stated below.

 

By:  

/s/    John S. Rego

Print Name:   John S. Rego Date:   5/24/02 Vonage Holdings Corp. (“Vonage”) By:
 

/s/    M. Porta

Print Name:   Title:   Date:   5/24/02



--------------------------------------------------------------------------------

Exhibit B

Form of Noncompete Agreement



--------------------------------------------------------------------------------

NONCOMPETE AGREEMENT

AGREEMENT, dated this 12 day of November, 2003, by and between Vonage Holdings
Corp., a Delaware corporation with principal executive offices at 2147 Route 27,
Edison, NJ 08817 (“Vonage”) and John S. Rego residing at 7 Lost Trail,
Lawrenceville, NJ 10648 (“Employee”).

In consideration of Employee’s employment with Vonage (if such employment has
not yet commenced) or continued employment with Vonage, as the case may be,
Employee agrees to be bound by the terms of this Noncompete Agreement (this
“Agreement.”) as follows:

1. Restriction on Competition. During the period of Employee’s employment with
Vonage (“Employment”) and for a period of twelve (12) months thereafter (the
“Term”), Employee will not, directly or indirectly,

(A) enter into the employ of, or render any services to, any person, firm or
corporation engaged in any business directly competitive with the business of
Vonage as conducted by Vonage on the date of termination of Employment anywhere
within the “Territory,” that term meaning within the United States and Canada in
those States and provinces (or States and provinces contiguous thereto) in which
Vonage conducts or is substantially prepared to conduct its business on the date
of termination of Employment; but

(1) this shall not be deemed to preclude Employee from engagement by a
corporation some of the activities of which are directly competitive with the
business of Vonage on the date of termination if Employee’s engagement does not
relate directly to such competitive business, and

(2) nothing contained in this Section shall be deemed to prohibit Employee from
acquiring or holding, solely for investment, publicly traded securities of any
corporation some of the activities of which are competitive with the business of
Vonage so long as such securities do not, in the aggregate, constitute more than
five percent (5%) of any class or series of outstanding securities of such
corporation

(B) engage in any such business for his own account;

(C) become interested in any such business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor, franchisee or in any other relationship or capacity; or

(D) interfere with Vonage’s relationship with, or endeavor to employ or entice
away from Vonage any person, firm, corporation, governmental entity or other
business organization who or which is or was an employee, customer or supplier
of, or maintained a business relationship with, Vonage at any time (whether
before or during the Term), or which Vonage has solicited or prepared to
solicit;

2. Specific Remedies. If employee commits a breach of any of the provisions of
Section 1, Vonage shall have (i) the right to have such provisions specifically
enforced by any court having equity jurisdiction it being acknowledged and
agreed that any such breach will cause irreparable injury to Vonage and that
money damages will not provide an adequate remedy to pay over Vonage, and
(ii) the right to require Employee to account for and pay over to Vonage all



--------------------------------------------------------------------------------

compensation, profits, moneys, accruals, increments, and other benefits
(collectively “Benefits”) derived or received by Employee as a result of any
transaction constituting a breach of any of the provisions of Section 1 and
Employee hereby agrees to account for and pay over such benefits to Vonage.

3. Independence, Severability and Non-Exclusivity. Each of the rights enumerated
in Section 2 shall be independent of the others and shall be in addition to and
not in lieu of any other rights and remedies available to Vonage at law or in
equity. If any of the covenants contained in Section 1 (“Covenants”) or any part
of any of them, is found by a court of competent jurisdiction to be invalid or
unenforceable, this shall not affect the remainder, or rights or remedies under
this Agreement which shall be given full effect without regard to the invalid
portions. The parties intend to and do hereby confer jurisdiction on courts
located within the geographical scope of the Covenants. If any of the Covenants
is held to be invalid or unenforceable because of the duration or geographical
area, the parties agree that the court making such determination shall have the
power to reduce the duration and/or area and in its reduced form that Covenant
shall then be enforceable. No such holding of invalidity or unenforceability in
one jurisdiction shall bar or in any way affect Vonage’s right to the relief
provided in Section 2 or otherwise in the courts of any other jurisdiction
within the geographical scope of the Covenants.

4. Successors; Binding Agreement. This Agreement and all obligations of Employee
hereunder shall inure to the benefit of, and be enforceable by, Vonage and
Vonage’s successors in interest.

5. Entire Agreement. This Agreement constitutes the entire understanding between
the parties hereto relating to its subject matter hereof, and supersedes all
prior negotiations, discussions, preliminary agreements and agreements relating
to that subject matter.

6. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (without giving effect to
conflicts of law provisions).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year set forth above.

 

Vonage Holdings Corp.       AGREED AND ACCEPTED: By:  

/s/    Louis Holder

     

/s/    John S. Rego

        Employee Signature Name:   Louis Holder              

11/13/03

Title:   EVP Product Development       Date